DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 7, 9, 11-15 and 18-21) in the reply filed on 11/14/2022 is acknowledged.
Claims 1-5, 7, 9, 11-15, 18-21 and 41-44 are currently pending.
Claims 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.

Claims 1-5, 7, 9, 11-15 and 18-21 have been examined on their merits.


Claim Interpretation
The phrase “first critical level” is defined by Applicant’s Specification as “a point during the cell growth phase when the cell viability may be affected by the increased concentration of waste products” (page 11 line 34-page 12 line 1). Examples of this critical level are given for mammalian cells as a cell density of about 1 million to about 9 million cells per milliliter, or at about day 1 to about day 5 of the cell culture or at a lactate concentration of about 1 g/L to about 6 g/L (page 12 lines 1-10 of Applicant’s Specification).
The phrase “second critical level” is defined by Applicant’s Specification as “a point during the cell growth phase when the cell density of the cell culture is high, but the practicality of removing cell growth inhibitors and toxic metabolites, e.g. waste products, e.g., lactate and ammonia, by continuing the perfusion becomes limited such that the growth inhibitors and toxic metabolites will begin to affecting cell viability and/or productivity” (page 15 lines 12-17). Examples of this critical level are given for mammalian cells as a cell density of about 5 million to about 40 million cells per milliliter, or at about day 2 to about day 7 of the cell culture (page 15 lines 17-21 of Applicant’s Specification).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 13-14, 18-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sun et al (Biotechnology and Bioengineering, published July 13, 2007).
Regarding claims 1, 5, 13-14, Sun teach growing cells in a cell culture and starting perfusion when the cell density exceeded 2 million cells/ml (first critical level, interpreted as “about 2 million cells/ml”) and perfusion was stopped when the cell density reached 10 million cells/ml (second critical level), then fed-batch culture is initiated after perfusion culture is terminated and samples of products produced were taken every day (during both perfusion or fed-batch) (page 110, column 1 last paragraph to column 2). Waste products are produced (page 110, Perfusion Culture and High-Density Transfection in Bioreactor and Analysis).
Regarding claims 2 and 3, Sun teach wherein the cells they use are 293 EBNA1 cells from Invitrogen (page 109, column 2, materials and Methods and page 110 column 1). These cells are a genetic variant of human embryonic kidney cells and are therefore also mammalian animal as well.
Regarding claim 18, Sun teach perfusion culture which comprises replacing spent medium with fresh medium and wherein at least some of the cells are retained and at least lactic acid (lactate) and ammonia are produced as waste products (page 110, Perfusion Culture and High-Density Transfection in Bioreactor and Analysis).
Regarding claim 19, Sun teach perfusion culture and High density Transfection conducted in a 2L bioreactor (page 110 column1) and wherein high-density transient transfection is considered to be “large scale” (page 110 column 2, last paragraph). Applicant's specification defines a large-scale culture bioreactor as greater than about 100 ml (pages 10-11, para 41).
Therefore the teaching of Sun et al anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9, 11-15 and 18-21 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Sun et al (Biotechnology and Bioengineering, published July 13, 2007) as applied to claims 1-3, 5, 13-14, 18-19 above and further in view of Franek (Book of Abstracts of the 216th ACS National Meeting in Boston 1998 and published by American Chemical Society) and Groner et al (US 6,455,298).
Regarding claims 4, 7, 9, 11-12, 15 and 20-21, Sun teaches the method of claim 1 as described above, but do not specifically include the claimed number of days, lactate concentration, and temperature shift. Sun does suggest that CHO cells are a well-known alternative cell type for producing recombinant protein products (page 109, column 1).
Franek teach wherein it is advantageous to use perfusion cell culture as a first stage and fed-batch cell culture as a second stage as this provides for a final product (antibody) that is several-fold higher than in the medium harvested directly from the perfusion model. This semi-continuous system is taught to be amenable to routine optimization and experimentation and is expected to serve for the development of a continuous two-stage technology of antibody production (abstract 142).
One of ordinary skill in the art would have been motivated to use perfusion cell culture as a first stage and fed-batch cell culture as a second stage in the method of Sun because Franek teaches that this is advantageous because it provides for more of the final product. One of ordinary skill in the art would have had a reasonable expectation of success because Franek indicate that such a two-stage process is amenable to routine optimization and experimentation and is expected to serve for the development of a continuous two-stage technology of antibody production and Sun teach that combining fed-batch and perfusion culture is a suitable option as well.
Groner et al teach methods for culturing animal cells adapted for growth in suspension for the production of influenza virus (column 2 lines 42-53). Preferred mammalian cells include hamster (column 2 line 66-column 3 line 1) and the use of CHO medium (column 3 lines 38-43) suggests that CHO cells can be used as well. The cells are proliferated up to very high cell densities, preferably up to approximately 2x 107 cells/ml (approximately 20 million cells/ml) (column 3 lines 54-55) or 8 to 25x105 in the batch process or 5 to 20x106 cells/ml in the perfusion system, (column 4 lines 12-16). The combination of a perfusion system with a fed-batch process is suggested (column 5 lines 14-15). The perfusion rates are regulated by means of cell count, the content of lactate in the medium or other parameters known to the person skilled in the art (column 5 lines 10-13). The harvesting and isolation of the desired product is carried out in 2 to 10 days and preferably 3 to 7 days (column 5 lines 16-18) and is accomplished by using separators or filters (column 5 lines 18-21). Cells are cultured at a temperature of 30 degrees C to 36 degrees C (column 4 lines 50-51).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific critical levels and concentrations and the timing of the method steps clearly would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that the rate of the reaction as well as the quantity and quality of the product produced would have been affected by these variables. Measuring the cell density and the lactate content to determine the optimal timing of the steps would be obvious because Sun teaches that the perfusion rates are adjustable and samples were taken every day to determine the concentration of by- products and product (page 110).
Groner et al demonstrate that the use of CHO cells to produce recombinant products such as antibodies, and the claimed cell concentrations, temperatures and days in culture are known to be suitable in the art of culturing cells for protein production and would motivate the person of ordinary skill in the art to adjust the Sun reference methods to correspond to the claimed method.
Therefore the combined teachings of Sun et al, Franek and Groner et al render obvious Applicant's invention as claimed.


Claims 20 and 21 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Sun et al (Biotechnology and Bioengineering, published July 13, 2007) in view of Franek (Book of Abstracts of the 216th ACS National Meeting in Boston 1998 and published by American Chemical Society) and Groner et al (US 6,455,298) as applied to claims 1-5, 7, 9, 11-15 and 18-21 above, and further in view of Chen et al (Journal of Bioscience and Bioengineering, 2004).
Regarding claims 20-21, the combined teachings of Sun et al, Franek and Groner et al render obvious Applicant’s invention as described above, but do not specifically teach lowering the temperature from about 37C to about 31C.
Chen teach that shifting the temperature during culture is an optimization step for the production of a product in a high density perfusion culture (Title, abstract, page 242, column 2). Lowering the temperature from 37C to 31C is indicated as one option (page 240, column 1). The beneficial effect of lowering the culture temperature on specific productivity is taught to be dependent on cell type and target proteins as well as expression vectors used and the integration site of a foreign gene.
Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to lower the temperature of the perfusion culture from about 37C to about 31 C during the method of Sun et al because Chen teach that such a shift in temperature can be advantageous for high density perfusion culture and Groner indicate that suitable temperatures for protein production are 30 degrees C to 36 degrees C (column 4 lines 50-51).
Therefore the combined teachings of Sun et al, Franek, Groner et al, and Chen et al render obvious Applicant’s invention as claimed.


Claims 1-5, 7, 9, 11-15 and 18-21 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Groner et al (US 6,455,298) in view of Franek (Book of Abstracts of the 216th ACS National Meeting in Boston 1998 and published by American Chemical Society) and Reddy et al (US 6,890,736).
Regarding claim 1-5, 7, 9, 11-15 and 18-21, Groner et al teach methods for culturing animal cells adapted for growth in suspension for the production of influenza virus (column 2 lines 42-53). Preferred mammalian cells include hamster (column 2 line 66-column 3 line 1) and the use of CHO medium (column 3 lines 38-43) suggests that CHO cells can be used as well. The cells are proliferated up to very high cell densities, preferably up to approximately 2x 107 cells/ml (approximately 20 million cells/ml) (column 3 lines 54-55) or 8 to 25x105 in the batch process or 5 to 20x106 cells/ml in the perfusion system, (column 4 lines 12-16). The combination of a perfusion system with a fed-batch process is suggested (column 5 lines 14-15). The perfusion rates are regulated by means of cell count, the content of lactate in the medium or other parameters known to the person skilled in the art (column 5 lines 10-13). The harvesting and isolation of the desired product is carried out in 2 to 10 days and preferably 3 to 7 days (column 5 lines 16-18) and is accomplished by using separators or filters (column 5 lines 18-21). Cells are cultured at a temperature of 30 degrees C to 36 degrees C (column 4 lines 50-51).
Groner et al do not specifically include the same critical levels as claimed by Applicant, the timing of the steps or the rate of perfusion, however these are deemed to be result effective variables amenable to routine optimization and experimentation.
Franek teach wherein it is advantageous to use perfusion cell culture as a first stage and fed-batch cell culture as a second stage as this provides for a final product (antibody) that is several-fold higher than in the medium harvested directly from the perfusion model. This semi-continuous system is taught to be amenable to routine optimization and experimentation and is expected to serve for the development of a continuous two-stage technology of antibody production (abstract 142).
One of ordinary skill in the art would have been motivated to use perfusion cell culture as a first stage and fed-batch cell culture as a second stage in the method of Groner because Franek teaches that this is advantageous because it provides for more of the final product. One of ordinary skill in the art would have had a reasonable expectation of success because Franek indicate that such a two-stage process is amenable to routine optimization and experimentation and is expected to serve for the development of a continuous two-stage technology of antibody production and Groner teach that combining fed-batch and perfusion culture is a suitable option as well.
Reddy et al teach methods for producing proteins in cultured cells. CHO cells are taught are taught to be used for the production of proteins such as antibodies and may be cultured at temperatures from about 29 degrees C to 36 degrees C (column 1 lines 40-5, column 2 lines 10-15). Suitable culture conditions are taught to be well known in the art and combining methods is suggested (column 17 lines 31-44). Multiple phase culture processes are taught as suitable (column 17 lines 54-55). A temperature of 31 degrees C is taught to be optimal (column 18-19 Example 1).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific critical levels and concentrations and the timing of the method steps clearly would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that the rate of the reaction as well as the quantity and quality of the product produced would have been affected by these variables. Measuring the cell density and the lactate content to determine the optimal timing of the steps would be obvious because Groner teaches that the perfusion rates are regulated by means of cell count, the content of lactate in the medium or other parameters known to the person skilled in the art (column 5 lines 10-13).
Reddy et al and Groner et al demonstrate that the claimed cell concentrations, temperatures and days in culture are known to be suitable in the art of culturing cells for protein production and would motivate the person of ordinary skill in the art to adjust the reference methods to correspond to the claimed method.
Therefore the combined teachings of Groner et al, Franek and Reddy et al render obvious Applicant's invention as claimed.


Claims 20 and 21 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Groner et al (US 6,455,298) in view of Franek (Book of Abstracts of the 216th ACS National Meeting in Boston 1998 and published by American Chemical Society) and Reddy et al (US 6,890,736) as applied to claims 1-5, 7, 9, 11-15 and 18-21 above, and further in view of Chen et al (Journal of Bioscience and Bioengineering, 2004).
Regarding claims 20-21, the combined teachings of Groner et al, Franek and Reddy et al render obvious Applicant’s invention as described above, but do not specifically teach lowering the temperature from about 37C to about 31C.
Chen teach that shifting the temperature during culture is an optimization step for the production of a product in a high density perfusion culture (Title, abstract, page 242, column 2). Lowering the temperature from 37C to 31C is indicated as one option (page 240, column 1). The beneficial effect of lowering the culture temperature on specific productivity is taught to be dependent on cell type and target proteins as well as expression vectors used and the integration site of a foreign gene.
Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to lower the temperature of the perfusion culture from about 37C to about 31 C during the method of Groner et al because Chen teach that such a shift in temperature can be advantageous for high density perfusion culture and Groner indicate that suitable temperatures for protein production are 30 degrees C to 36 degrees C (column 4 lines 50-51).
Therefore the combined teachings of Groner et al, Franek, Reddy et al, and Chen et al render obvious Applicant’s invention as claimed.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1631